Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carl E. McAdoo seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and dismissing all defendants except Joyce Ann Nash in McAdoo’s civil action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order McAdoo seeks to appeal is neither , a final order nor an appealable interlocutory or • collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction,- We dispense with oral argument-because' the facts and legal contentions are adequately presented in the materials before this court and- argument would not aid the decisional process.

DISMISSED.